                               Case 20-21017       Doc 75    Filed 03/25/21     Page 1 of 2
Entered: March 25th, 2021
Signed: March 25th, 2021

SO ORDERED




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF MARYLAND
                                                at Greenbelt

            In re:                                           *   Case No. 20-21017-TJC
            iThrive Health, LLC                              *   Chapter    11 (Subchapter V)
                                                             *
                                Debtor                       *
           *      *    *    *    *    *    *   *    *    *    *   *    *
                ORDER SETTING HEARING ON SUBCHAPTER V PLAN CONFIRMATION

                     The above-captioned debtor and debtor-in-possession (the “Debtor”) has elected to

         proceed with this case under Subchapter V of Chapter 11 of Title 11 of the United States Code.

         Previously, the court entered a scheduling order on December 30, 2020, (ECF 15) setting a

         deadline for the debtor to file their plan of reorganization. The debtor filed a Subchapter V plan

         under 11 U.S.C. §§1190 and 1191. ECF 74. Pursuant to Interim Fed. R. Bankr. P. 3017.2, IT IS

         ORDERED:

                     1.     Confirmation Hearing. The Court shall hold a hearing on confirmation of the

         Debtor’s plan of reorganization on May 5, 2021, at 2:00 p.m. by videoconference.

                     2.     Objections to Plan. April 26, 2021, is the deadline for filing and serving written

         objections to confirmation of the Debtor’s plan of reorganization pursuant to Federal Rules of

         Bankruptcy Procedure 2002(b) and 3020(b)(1). Any party in interest objecting to the Debtor’s



                                                             1
                  Case 20-21017       Doc 75     Filed 03/25/21     Page 2 of 2




plan of reorganization, including the proposed treatment of any claim or interest under the plan,

must file and serve a timely objection in accordance with this Scheduling Order.

       3.      Voting on Plan. April 26, 2021, is the deadline for submitting written acceptances

or rejections of the Debtor’s plan of reorganization. Acceptances and rejections must be

submitted to the Debtor’s attorney at the following address:

                                          Justin Fasano
                                      McNamee, Hosea et al.
                                      6411 Ivy Lane Ste. 200
                                       Greenbelt, MD 20770

       4.      Service of Plan Documents. On or before March 29, 2021, the Debtor shall serve

a copy of this Order, the Debtors’ plan of reorganization, and a ballot conforming to Official

Form 314 on all creditors, equity security holders, other parties in interest, the Subchapter V

Trustee, and the United States Trustee, as provided in Interim Federal Rule of Bankruptcy

Procedure 3017.2; and the Debtors’ attorney shall thereafter promptly file a certificate of service

with the Court.

cc:    Debtor
       Debtor’s Counsel
       Subchapter V Trustee
       U.S. Trustee

                                        END OF ORDER




                                                 2
